oOo fo 41D DH wo SP WY NY

wo wv NY NY NY KY NN NY NY HK KH KB Be Re Fe ee Se

 

 

Case 2:20-cr-00093-JCC Document 1 Filed 07/29/20 Page 1 of 7

 

Presented to the Court by the foreman of the

Grand Jury in open Court, in the presence

of the Grand Jury and FILED in the U.S.

DISTRICT COURT at Seattle, Washington
July 29, 2020

Lig Lan f Clerk
By Li £ ZL act, Deputy

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, CASENO. CR20-093 JCC

Plaintiff, INDICTMENT

Vi

(1) DELMER VELASQUEZ-LICONA,

(2) RODRIGO ALVAREZ-QUINONEZ,

(3) JORGE CRUZ-HERNANDEZ,

(4) JUAN HERNANDEZ-HERNANDEZ,
(5) JOSE FERNANDO ESCOTO-FIALLOS,
(6) SAUL SUAREZ-MATA,

(7) JORGE ALBERTO RAMOS, and

(8) TARA SCOTT,

Defendants.

 

 

The Grand Jury charges that:
COUNT 1
(Conspiracy to Distribute Controlled Substances)

Beginning at a time unknown, but within the past five years, and continuing until
on or about July 29, 2020, in King County, within the Western District of Washington,
and elsewhere, DELMER VELASQUEZ-LICONA, RODRIGO ALVAREZ-
QUINONEZ, JORGE CRUZ-HERNANDEZ, JOSE FERNANDO ESCOTO-FIALLOS,
SAUL SUAREZ-MATA, JORGE ALBERTO RAMOS, and others known and unknown,

INDICTMENT - | UNITED STATES ATTORNEY

United States v. Velasquez-Licona, et al. 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

USAO No. 2019R00980 (206) 553-7970
Oo fo HAD DH mH fF YW LY

mo wh WN WH HH KY NY KY NHN YK Se BSB BS PS eS ES Et hh EhlUlS
on KN NB OWN KS OO wmWO NO Fe WY KF SC

 

 

Case 2:20-cr-00093-JCC Document1 Filed 07/29/20 Page 2 of 7

did knowingly and intentionally conspire to distribute controlled substances, to wit:
heroin and N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl),
contrary to the provisions of Title 21, United States Code.

The Grand Jury further alleges that the conduct of DELMER VELASQUEZ-
LICONA, RODRIGO ALVAREZ-QUINONEZ, SAUL SUAREZ-MATA, JORGE
CRUZ-HERNANDEZ, and JOSE FERNANDO ESCOTO-FIALLOS, which includes the
reasonably foreseeable conduct of other members of the conspiracy charged in Count E,
involved one kilogram or more of a mixture or substance containing a detectable amount
of heroin.

The Grand Jury further alleges that the conduct of DELMER VELASQUEZ-
LICONA, RODRIGO ALVAREZ-QUINONEZ, JORGE CRUZ-HERNANDEZ, SAUL
SUAREZ-MATA, and JORGE ALBERTO RAMOS, as members of the conspiracy
charged in Count 1 which includes the reasonably foreseeable conduct of the other
members of the conspiracy charged in Count 1, involved 400 grams or more of a mixture
or substance containing a detectable amount of N-phenyl-N-[1- (2-phenylethyl )-4-
piperidinyl] propanamide (Fentanyl).

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1 (A).
and 846.

COUNT 2
(Distribution of Heroin)

On or about July 31, 2019, in the City of Seattle, within the Western District of
Washington, DELMER VELASQUEZ-LICONA did knowingly and intentionally
distribute a controlled substance, to wit: heroin, a substance controlled under Title 21,
United States Code.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

INDICTMENT - 2 UNITED STATES ATTORNEY

United States v. Velasquez-Licona, et al. 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

USAO No. 2019R00980 (206) 553-7970
oO ro Hn Dr fF WYP

NM wo wo wry WN NY NY WN NN KY YH Re FF KF Pe EF ESE lS
oOo ~~ DO wh FB WwW NY KFS CO CO eA DH FSF HY YP KF ©

 

 

Case 2:20-cr-00093-JCC Document 1 Filed 07/29/20 Page 3 of 7

COUNT 3
(Possession of Heroin and Fentanyl with Intent to Distribute)

On or about August 9, 2019, in the City of Seattle, within the Western District of
Washington, DELMER VELASQUEZ-LICONA did knowingly and intentionally
possess, with the intent to distribute, controlled substances, to wit: heroin and N-phenyl-
N-[1-(2-phenylethy1)-4-piperidinyl] propanamide (Fentanyl), substances controlled under
Title 21, United States Code.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

COUNT 4
(Attempted Possession of Fentanyl with Intent to Distribute)

On or about December 9, 2019, in King County, within the Western District of
Washington, DELMER VELASQUEZ-LICONA, SAUL SUAREZ-MATA, and TARA
SCOTT did attempt, and aid and abet the attempt, to knowingly and intentionally possess,
with the intent to distribute, a controlled substance, to wit: N-phenyl-N-[1-(2-
phenylethy!)-4-piperidinyl] propanamide (Fentany!), a substance controlled under Title
21, United States Code.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C), and Title 18, United States Code, Section 2.

COUNT 5
(Possession of Methamphetamine, Heroin, and Fentanyl! with Intent to Distribute)

On or about December 9, 2019, in the City of Shoreline, within the Western

District of Washington, TARA SCOTT did knowingly and intentionally possess, with the

intent to distribute, and aid and abet the possession of with the intent to distribute,

INDICTMENT - 3 UNITED STATES ATTORNEY

United States v. Velasquez-Licona, et al. 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

USAO No. 2019R00980 (306) 553-7970
Co FF ST Dn Se W DY

NHN NO NO NO NO BD NO ROO RO om ee eee
os NH th SP WY NY KS CO CO MO HT DH KH BP WY HY KS CO

 

 

Case 2:20-cr-00093-JCC Document 1 Filed 07/29/20 Page 4 of 7

controlled substances, to wit: methamphetamine, heroin, and N-phenyl-N-[1-(2-
phenylethyl)-4-piperidinyl] propanamide (Fentanyl), substances controlled under Title
21, United States Code.

The Grand Jury further alleges that this offense involved 50 grams or more of a
mixture or substance containing a detectable amount of methamphetamine, its salts,
isomers, or salts of its isomers.

The Grand Jury further alleges that this offense involved 40 grams or more of a
mixture or substance containing a detectable amount of N-phenyl-N-[1- (2-phenylethy] )-
4-piperidinyl] propanamide (Fentanyl).

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(B) and (C), and Title 18, United States Code, Section 2.

COUNT 6
(Possession of Fentanyl with Intent to Distribute)

On or about December 31, 2019, in the City of Seattle, within the Western District
of Washington, DELMER VELASQUEZ-LICONA, JORGE CRUZ-HERNANDEZ, and
JUAN HERNANDEZ-HERNANDEZ, did knowingly and intentionally possess, and
attempt to possess, with the intent to distribute, and aid and abet the possession of with
the intent to distribute, a controlled substance, to wit: N-phenyl-N-[1-(2-phenylethy])-4-
piperidinyl] propanamide (Fentanyl), a substance controlled under Title 21, United States
Code.

The Grand Jury further alleges that this offense involved 40 grams or more of a
mixture or substance containing a detectable amount of N-pheny|l-N-[1- (2-phenylethy] )-
4-piperidinyl] propanamide (Fentanyl) or 10 grams or more of a mixture or substance
containing a detectable amount of any analogue of N-phenyl-N-[1-(2-phenylethyl)-4-
piperidinyl] propanamide (Fentanyl).

The Grand Jury further alleges that this offense was committed during and in

furtherance of the conspiracy charged in Count 1, above.

INDICTMENT - 4 UNITED STATES ATTORNEY

United States v. Velasquez-Licona, et al. TO STEWART STREET: SUE S220
SEATTLE, WASHINGTON 98101

USAO No. 2019R00980 (206) 553-7970
Co Se AY Dn Se W NY

Nm BM BR BN BO BRD BRD RD OD eee
ao SDH Uw Se YS NYY KH CO CO te SH DH Hh Se YS HY KS 6D

 

 

Case 2:20-cr-00093-JCC Document 1 Filed 07/29/20 Page 5 of 7

All in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B), and Title 18, United States Code, Section 2.
COUNT 7
(Distribution of a Fentanyl)

On or about January 2, 2020, in the City of Seattle, within the Western District of
Washington, DELMER VELASQUEZ-LICONA did knowingly and intentionally
distribute a controlled substance, to wit: N-phenyl-N-[1-(2-phenylethy])-4-piperidiny]]
propanamide (Fentanyl), a substance controlled under Title 21, United States Code.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(C).

COUNT 8
(Possession of Heroin with Intent to Distribute)

On or about January 15, 2020, in the City of Seattle, within the Western District of
Washington, DELMER VELASQUEZ-LICONA, JORGE CRUZ-HERNANDEZ, and
JOSE FERNANDO ESCOTO-FIALLOS did knowingly and intentionally possess, with
the intent to distribute, and aid and abet the possession of with the intent to distribute, a
controlled substance, to wit: heroin, a substance controlled under Title 21, United States
Code.

The Grand Jury further alleges that this offense involved one (1) kilogram or more
of a mixture or substance containing a detectable amount of heroin.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.

//
//

INDICTMENT - 5 UNITED STATES ATTORNEY
United States v. Velasquez-Licona, et al. 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

USAO No. 2019R00980 (206) 553-7970
Co Oo HDD nH SF WY

NO po bw WN WH WH WH WN NO HH He ee He He KE ES SE eS
ot TO wh BP WH HN KS CO CO Te AI}I BDH Fe WY NY YF O&O

 

 

Case 2:20-cr-00093-JCC Document1 Filed 07/29/20 Page 6 of 7

COUNT 9
(Possession of Fentanyl with Intent to Distribute)

On or about January 20, 2020, in the County of Lewis, within the Western District
of Washington, RODRIGO ALVAREZ-QUINONEZ and JORGE ALBERTO RAMOS,
did knowingly and intentionally possess, with the intent to distribute, and aid and abet the
possession of with the intent to distribute, a controlled substance, to wit: N-phenyl-N-[1-
(2-phenylethyl)-4-piperidinyl] propanamide (Fentanyl), a substance controlled under
Title 21, United States Code.

The Grand Jury further alleges that this offense involved 400 grams or more of a
mixture or substance containing a detectable amount of N-phenyl-N-[1- (2-phenylethy] )-
4-piperidinyl] propanamide (Fentany)).

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A), and Title 18, United States Code, Section 2.

ASSET FORFEITURE ALLEGATIONS

The allegations in Counts | through 9 of this Indictment are hereby realleged and
incorporated by reference herein for the purpose of alleging forfeiture to the United
States pursuant to Title 21, United States Code, Section 853.Pursuant to Title 21, United
States Code, Section 853, upon conviction of the felony drug offenses charged in Counts
1 through 9, the defendants shall forfeit to the United States of America any and all
property, real or personal, constituting or derived from, any proceeds the defendants
obtained, directly or indirectly, as the result of such offenses, and shall further forfeit any
and all property, real or personal, used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such offenses. The property to be forfeited
includes, but is not limited to, the following:

a. Sums of money representing the proceeds that each defendant individually

obtained as a result of their commission of the above offenses.

INDICTMENT - 6 UNITED STATES ATTORNEY

United States v. Velasquez-Licona, et al. 100 STEWART STREET, SOITE 5220
SEATTLE, WASHINGTON 98101

USAO No. 2019R00980 (206) 553-7970
oOo oe TN DH wn FSF W YH KF

mmm mmm mm
wo oOo aD DB wn F&F W HY KF OC

20

 

Case 2:20-cr-00093-JCC Document 1 Filed 07/29/20 Page 7 of 7

Substitute Assets

defendant:

difficulty,

at

|B AN T. MORAN
United States

 
 
 

   

VINCHNT T. LOMBARDI
Assiptant United States Attorney

d. has been diminished in value; or

the above-described forfeitable property.

 

SKERHEN HOBBS

Assistant United States Attorney

 

INDICTMENT - 7
United States v. Velasquez-Licona, et al.
USAO No. 2019R00980

If any of the property described above, as a result of any act or omission of the

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

e. has been commingled with other property which cannot be divided without

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), to seek the forfeiture of any other property of the defendants up to the value of

A TRUE BILL:

DATED: __ YXA_ Vs yr0to
(Signature of Foreperson redacted
pursuant to the policy of the Judicial
Conference of the United States)

 

 

FOREPERSON

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
